Order affirmed. This is an appeal from an order of the Probate Court in the matter of the alleged will of Edward F. Richardson, late of Boston — made upon the motion of certain next of kin of the deceased — framing an issue for submission to a jury as to the testamentary capacity of the deceased. Upon consideration of the statements of expected evidence — which need not be recited — in the light of the established principles of law governing the framing of such issues and review on appeal after action of the Probate Court on motions for the framing of such issues — which have been frequently stated and need not be restated — including recognition of the element of discretion vested in the probate judge, we conclude that there was no error in the framing of the issue. See Cook v. Mosher, 243 Mass. 149, 152-153; Hannon v. Gorman, 296 Mass. 437.